EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner's amendment is directed solely to cancellation of claims non-elected without traverse and not eligible for rejoinder. Per MPEP 821.02, "When Applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue." See also MPEP 1302.04.

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 9/3/21 has been entered in full. Claims 36 and 41 are canceled. Claims 35, 37 and 40 are amended. New claims 46-48 are added, and as these depend from claims 30 or 37 are part of the election invention.
Claims 30-35, 37-40 and 42-48 are pending. 

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 42-45 directed to an invention non-elected without traverse, and not eligible for rejoinder. Accordingly, claims 42-45 have been cancelled.

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 9/3/21 has been considered.


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/3/21).
The objections to claims 35 and 40 are withdrawn in view of the amendments to the claims.
All rejections of cancelled claims 36 and 41 are moot.
The rejections of claims 30-35 and 37-40 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (1) claims 1-25 of U.S. Patent 9,561,155, issued 6/3/21, and over (2) claims 1-15 of U.S. Patent 9,682,013, issued 6/20/17, are withdrawn in view of the terminal disclaimer naming the referenced patents filed by Applicants on 9/3/21 and approved by the USPTO.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections and/or rejections of claims 30-35 and 37-40 set forth previously have been withdrawn as indicated above. Furthermore, new claims 35, 37 and 40 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30-35, 37-40 and 46-48 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646